Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed March 27, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the non-patent literature “AY”, cited on the information disclosure statement (IDS) by Applicant is missing the dates of publication. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al, (“Registration of MEG/EEG Data with 3D MRI: Methodology and Precision Issues”, Brain Topography, Volume 9; Number 2, 1996, PP 101-116) in view of Wang et al, (US-PGPUB 2017/0135655); and further in view of Yoo et al, (US-PGPUB 2018/0333066)

In regards to claim 1, Schwartz discloses a biological information measuring 
apparatus comprising: 
a cover member in which a plurality of sensors for detecting biological signals are disposed to cover a position of a biological part of a subject, (see at least: Fig. 1, and Page 0102, right-hand-column, “MEG/EEG acquisition”, using plurality of sensors);
estimating a positional relation of the position of the biological part of the subject with respect to the cover member at a first time point, (see at least: Page 103, left-hand-column, 1st paragraph, performing localization process in relation to the patient referential, since the geometrical relations between the Polhemus device and the basis referential (the sensor) are known), and 
superimposes digitized description of the head and a skin surface, the digitized description of the head being acquired by a non-contact mechanism from the subject at the first time point and representing a surface of the biological part of the subject in a coordinate system of the sensors, 
Schwartz does not expressly disclose a memory; and a hardware processor coupled to the memory and configured to estimate a positional relation of the position of the biological part of the subject with respect to the cover member at a first time point, wherein the hardware processor superimposes a first point cloud and second point cloud, the first point cloud being acquired by a non-contact mechanism from the subject at the first time point and representing a surface of the biological part of the subject in a coordinate system of the sensors, the second point cloud being created based on a morphological image of the subject captured by a biological structure acquiring apparatus and representing the surface of the biological part of the subject.
However, Wang et al discloses a memory, (Par. 0071); and a hardware processor, (110 in Fig. 11), coupled to the memory, (implicit by processing unit 112), wherein the hardware processor superimposes a first point cloud and second point cloud, (see at least: Fig. 7, and Par. 0054-0055, performing dense point cloud generation step S170 in order to generate points in space that correspond to the 3-D soft tissue surface of the patient, “first point cloud”, and providing a second point cloud for the face surface of the patient, at step S180, “second point cloud”. Further, Par. 0061, providing 3-D to 3-D range registration between the sparse and dense point clouds, at step S190, [i.e., superimposing the first point cloud and the second point cloud]).
Schwartz and Wang are combinable because they are both concerned with imaging registration. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Schwartz, to apply steps S110, S140, and S190, as though by Wang, to Schwartz’s skin surface segmented from MRI and the digitized description of the head recorded during the MEG/EEG examination, respectively, in order to generate first point cloud from MRI and second point cloud from MEG/EEG, and further providing registration between the first point cloud and the second point cloud, (Wang, Par. 0061).
Although, Schwartz discloses a plurality of sensor MEG/EEG; Schwartz does not expressly disclose a cover member in which a plurality of sensors for detecting biological signals are disposed
Yoo et al discloses a cover member in which a plurality of sensors, “EEG sensors” for detecting biological signals are disposed, (see at least: Fig. 3, and Par. 0034-0035, EEG-detecting electrodes 220a-220d, correspond to the plurality of sensors)
Schwartz and Wang and Yoo et al are combinable because they are both concerned with acquiring image data. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Schwartz and Wang, to use the cover in which a plurality of sensors for detecting biological signals are disposed, as though by Yoo et al, in order to detect EEGs of at least one position, (Par. 0035)

The following prior art made of record and not relied upon is considered 
pertinent to applicant's disclosure:
	-- Tsukada et al, (US-PGPUB 2002/0115927), discloses the estimating a positional relation of the position of the biological part of the subject with respect to the cover member at a first time point, (see at least: Fig. 21, and Par. 0042)

In regards to claim 2, the combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claim 1.
Furthermore, Wang discloses wherein the hardware processor uses, as the first point cloud, depths measured by a depth imaging device installed at a predetermined position, (Par. 0058, reconstruct depth for the first point cloud)

In regards to claim 3, the combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claim 1.
Furthermore, Wang discloses wherein the hardware processor uses, as the first point cloud, a two-dimensional pixel image captured by an image capturing device installed at a predetermined position, see at least: Par. 0058, the sparse point cloud 70, “first point cloud”, can be recovered from a number of reflectance images 50, “two-dimensional pixel image” obtained in step S132 (FIG. 7) and from camera calibration data, “image capturing device implicitly installed at a predetermined position”).

In regards to claim 11, the combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claim 1.
Furthermore, Yoo discloses wherein the cover member covers a head portion of the subject, (Yoo, see at least: Figs. 2-3).
Further, in the other hand, Wang et al discloses first cloud point and second cloud point, (Wang, Par. S170, S180 in Fig. 7, and Par. 0055-0056), and each include an external nose portion of the subject, (see at least: Fig. 10, and Par. 0061-0062, the sparse 3D model and the dense 3D model implicitly include an external nose portion of the subject, as they are provided from the soft tissue surface and reflectance image, which both include the nose portion of subject)

In regards to claim 13, the combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claim 1.
Furthermore, Schwartz discloses wherein the biological structure acquiring apparatus is an MR imaging apparatus or an X-ray CT imaging apparatus, (see at least: Fig. 1, and Page 103, “MRI acquisition”)

Regarding claim 14, claim 14 recites substantially similar limitations as set forth in claim 1. As such, claim 14 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitations: “biological information measurement method implemented by a computer”. However, Wang discloses the “biological information measurement method implemented by a computer”, (see at least: Abstract, “method”). 

Regarding claim 15, claim 15 recites substantially similar limitations as set forth in claim 1. As such, claim 15 is rejected for at least similar rational.
The Examiner further acknowledged the following additional limitations: “non-transitory computer-readable recording medium on which an executable program is recorded”. However, Wang discloses the “non-transitory computer-readable recording medium on which an executable program is recorded”, (see Par. 0071, computer program for performing the method of the present invention may be stored in a computer readable storage medium).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, Wang, and Yoo, as applied to claim 1 above; and further in view of Meglan et al, (US-PGPUB 2022/0160445, “based on 62/820,908, filed March 20, 2019)

In regards to claim 4, the combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claim 1.
The combine teaching Schwartz, Wang, and Yoo as whole does not expressly disclose wherein the hardware processor uses the first time point as a time point during biological information measurement, uses, as the first point cloud, depths measured by a depth imaging device installed at a predetermined position, and acquires a first two-dimensional pixel image captured by an image capturing device installed at a predetermined position, acquires a second two-dimensional pixel image from the image capturing device at a second time point during the biological information measurement, and estimates, based on the first two-dimensional pixel image and the second two-dimensional pixel image, a positional relation of the position of the biological part of the subject with respect to the cover member at the second time point.
However, Meglan discloses wherein the hardware processor uses the first time point as a time point during biological information measurement, (see at least: Par. 0005, “sensor configured to capture the first image at a first time point”); 
uses, as the first point cloud, depths measured by a depth imaging device installed at a predetermined position, and acquires a first two-dimensional pixel image captured by an image capturing device installed at a predetermined position, acquires a second two-dimensional pixel image from the image capturing device at a second time during the biological information measurement, (steps 506-507 in Fig. 5, and Par. 0078-0079, the one or more imaging devices may capture real-time images at a first time point T=1 and may capture subsequent real-time image data at a second time point T=2, and  generate one or more depth maps, by implicitly using plurality depths); and 
estimates, based on the first two-dimensional pixel image and the second two-dimensional pixel image, a positional relation of the position of the biological part of the subject with respect to the cover member at the second time point, (see at least: Par. 0080, depth maps may be combined together by matching corresponding spatial points of a specific object or set of objects associated with each depth map at a particular time to produce a combined depth map, and the positional relationships between the spatial points in each of the corresponding depth maps within an X, Y, and Z coordinate grid system may be compared and matched to identify similar spatial relationships are the same).
Schwartz, Wang, Yoo, and Meglan are combinable because they are all concerned with matching images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Schwartz, Wang, and Yoo, to use the steps 502-508, as though by Meglan, in order to identify similar spatial relationship based on matching the positional relationships between the spatial points in each of the corresponding depth maps within an X, Y, and Z coordinate grid system, (Meglan, Par. 0080).

In regards to claim 5, the combine teaching Schwartz, Wang, Yoo, and Meglan as whole discloses the limitations of claim 4.
Furthermore, Meglan discloses wherein the hardware processor uses the first time point as a start time of the biological information measurement, (Meglan, Par. 0078, the one or more imaging devices may capture real-time images at a first time point T=1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, Wang, Yoo, and Meglan et al, as applied to claim 4 above; and further in view of Gerber, (US-PGPUB 2013/0295016)
The combine teaching Schwartz, Wang, Yoo, and Meglan et al as whole discloses the limitations of claim 4.
the combine teaching Schwartz, Wang, Yoo, and Meglan et al as whole does not disclose that the hardware processor sets the second time point with a frequency of 1 Hz or higher.
Gerber discloses setting the second time point with a frequency of 1 Hz or higher, (see at least: Par. 0088, the EEG oscillation information is mapped to real and imaginary components for each time point and at each frequency within a range of frequencies (e.g., 1 Hz to 300 Hz, 10 Hz to 100 Hz)
Schwartz, Wang, Yoo, Meglan et al, and Gerber are combinable because they are all concerned with matching images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Schwartz, Wang, Yoo, and Meglan et al, to map the EEG oscillation information to real and imaginary components for each time point and at each frequency within a range of frequencies, as though by Gerber, in order to detect deficiencies in neurological events in a subject, (Gerber, Par. 0003)

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, Wang, and Yoo, as applied to claims 2 and 3 above; and further in view of Duan et al (US-PGPUB 20180343432)

In regards to claims 7-8, the combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claims 2 and 3.
Furthermore, Wang discloses wherein the hardware processor uses, as the first point cloud, depths measured by the depth imaging device, (Par. 0058, reconstructing depth for the first point cloud).
The combine teaching Schwartz, Wang, and Yoo as whole does not expressly disclose that depths are measured by the depth imaging device with a frequency of 1 Hz or higher, as claimed in claim 7, and that a two-dimensional pixel image is captured by the image capturing device with a frequency of 1 Hz or higher, as claimed in claim 8.
However, Duan discloses measuring depths by the depth imaging device with a frequency of 1 Hz or higher, (see at least: Par. 0060, use of depth camera system 104 that produces a set of sensor images for use in determining the depth values by driving the illumination source 110 to sequentially produce transmitted signals having N different frequencies, [i.e., measuring depths and acquiring 2D images by the depth imaging device with a frequency]).
Schwartz, Wang, Yoo, and Duan are combinable because they are all concerned with processing images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Schwartz, Wang, and Yoo, to use the depth camera system, as though by Duan, in order to collect N×M sensor readings for each depth measurement for each frequency, (Duan, Par. 0060).
The combine teaching Schwartz, Wang, Yoo, and Duan as whole does not expressly disclose the frequency of 1 Hz or higher.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to measure depths by the depth imaging device with a frequency of 1 Hz or higher. Applicant has not disclosed that setting the pre-set limit below one-hundred percent provides an advantage, be used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the use of depth camera that produces a set of sensor images for use in determining the depth values with a frequency, as though by Duan, or the claimed 7 measuring depths by the depth imaging device with a frequency of 1 Hz or higher, because both depth imaging devices perform the same function of producing a set of sensor images for use in determining the depth values with frequency, (Duan, Par. 0070)

In regards to claim 9, the combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claim 2.
Furthermore, Wang discloses the depth imaging device, (Par. 0058, reconstructing depth for the first point cloud).
The combine teaching Schwartz, Wang, and Yoo as whole does not expressly disclose wherein the depth imaging device is a stereo camera, LiDAR, or a galvanometer scanner.
However, Duan discloses measuring wherein the depth imaging device is a stereo camera, LiDAR, or a galvanometer scanner, (see at least: Par. 0117, stereoscopic depth camera, “stereo camera”).
Schwartz, Wang, Yoo, and Duan are combinable because they are all concerned with processing images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Schwartz, Wang, and Yoo, to use the stereoscopic depth camera, as though by Duan, in order to measure the depths using the blur-reduction techniques, (Duan, Par. 0117).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, Wang, and Yoo, as applied to claim 2 above; and further in view of Steiner, (US-PGPUB 2015/0338917)
The combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claim 1.
The combine teaching Schwartz, Wang, and Yoo as whole does not expressly disclose wherein, when the position of the biological part of the subject exceeds a predetermined threshold with respect to the position of the biological part at a start time of biological information measurement, the hardware processor issues, during the biological information measurement, an alert representing that the position of the biological part exceeds the threshold.
However, Steiner discloses when the position of the biological part of the subject exceeds a predetermined threshold with respect to the position of the biological part at a start time of biological information measurement, the hardware processor issues, during the biological information measurement, an alert representing that the position of the biological part exceeds the threshold, (see at least: Par. 0140, 0197, the system may monitor head position and/or EEG readings and/or other parameters, such that when the head position turns downwards or nodding, “implicitly exceeding threshold”, then the system may generate an alert ).
Schwartz, Wang, Yoo, and Steiner are combinable because they are all concerned with processing images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Schwartz, Wang, and Yoo, to compare the captured signal relative to the head position and/or EEG readings to threshold number, as though by Steiner, in order to generate an alert based on the head position and/or EEG readings, (par. 0197).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz, Wang, and Yoo, as applied to claim 2 above; and further in view of Shan (US-PGPUB 2019/0222330)
The combine teaching Schwartz, Wang, and Yoo as whole discloses the limitations of claim 2.
The combine teaching Schwartz, Wang, and Yoo as whole does not expressly disclose wherein the hardware processor is configured to execute a signal processing algorithm using a projector to a spatial-domain signal subspace and a time-domain signal subspace for a measurement signal.
Shan discloses executing a signal processing algorithm using a projector to a spatial-domain signal subspace and a time-domain signal subspace for a measurement signal
Shan discloses using a projector to a spatial-domain signal subspace and a time-domain signal subspace for a measurement signal, (see at least: Abstract, and Par. 0037, providing location approximation through time -domain subspace signals and spatial domain subspace signals, by processing the plurality of reflected signals at the spatial subspace processor and by the temporal subspace processor, respectively, [i.e., using a projector to a spatial-domain signal subspace and a time-domain signal subspace for a measurement signal, “location approximation”]).
Schwartz, Wang, Yoo, and Shan are combinable because they are all concerned with processing images. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching Schwartz, Wang, and Yoo, to process the reflected signal at the plurality of reflected signals and by the temporal subspace processor, as though by Shan, in order to determine a direction of arrival (DOA) for each of plurality of reflected signals, and a time delay, respectively, (Shan, Abstract)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            09/21/2022